Citation Nr: 0405514	
Decision Date: 02/27/04    Archive Date: 03/05/04	

DOCKET NO.  94-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.  

The appeal is being remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

This case was most recently before the Board in April 2000 at 
which time it was remanded for further development, to 
include providing the veteran with a comprehensive rating 
examination.  The veteran was accorded various examinations 
by VA in August and September 2000 and the reports of the 
examinations have been associated with the record.  

Subsequent thereto, a number of private medical records 
pertaining to periodic treatment and evaluation of the 
veteran for varying complaints, including his left knee 
disability, have been associated with the record.  At the 
time of one such visit to an orthopedist associated with the 
Cleveland Clinic Foundation in October 2001, the orthopedist 
stated that he concurred with another physician's opinion 
that the veteran had "a lot of atrophy" of the left knee.  
The possibility of further arthroscopic debridement was 
discussed.  The report of a subsequent orthopedic clinic 
visit with another physician in January 2002 indicated the 
veteran was being seen in followup for a left knee, hip, 
shoulder, and neck pain.  He had been continuing to receive 
physical therapy and had experienced improvement in his left 
knee, hip, shoulder, and neck pain.  Currently, he was 
complaining of pain in the area of the right greater 
trochanter.  The assessment was greater trochanteric bursitis 
on the right, with a notation of "other problems improving."  
However in a June 2003 communication, the veteran described 
his left knee impairment as "severe."  He referred to 
localized pain, a rubbing sensation in the knee when walking 
short distances, weakness, giving way, and radiation of pain 
from the left knee down to the arch of his foot.  The veteran 
referred to several different physicians, all associated with 
the Cleveland Clinic, from whom he had been receiving 
treatment.  He referred to various dates, including what he 
stated was an examination on May 20, 2002, and a followup 
examination on July 18, 2002, at the Cleveland Pain Clinic, 
9500 Euclid Ave., Cleveland, Ohio 44195.  The reports of 
these examinations do not appear to be in the claims file, 
although the Board notes that some of the medical records 
associated with the claims file are barely legible and the 
dates of treatment involved cannot be read. 

In the same June 2003 communication, the veteran also 
essentially blamed difficulties with his left hip and back on 
his service-connected left knee disorder.  The Board notes 
that a December 1993 statement of record from an orthopedist 
with the Cleveland Clinic Foundation contained an opinion 
that the veteran's service-connected left knee disability had 
caused him to fall in 1998 while working for a private 
company.  The physician noted the veteran had also injured 
his left hip.  He stated that "these two injuries are 
connected in that the left knee weakness and disability 
caused him [the veteran] to fall thereby causing all of the 
problems with the left hip."  The joints examination the 
veteran was given by VA in August 2000 was focused on the 
left knee only.  

Further review of the record discloses the veteran has not 
been apprised of the Veterans Claims Assistance Act of 2000 
(VCAA) and its enhanced duty to notify and assist in the 
development of claims.  However, a general letter which does 
not specifically discuss the required notice to the veteran 
of the information and evidence necessary to substantiate his 
claim, or indicate what portion of any such information or 
evidence is to be provided by him, does not satisfy the 
standard directed by the VCAA.  The letter must be very 
specific as to what evidence VA has and exactly what evidence 
the veteran needs to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) and Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

The Board is well aware the case has been in appellate status 
for several years now, but the Board believes that the case 
must be remanded to comply with governing adjudicative 
procedures.  Also, the Board believes that more current 
information would be helpful in light of the fact that the 
veteran was last examined by VA for rating purposes in 2000, 
well over three years ago, and private medical evidence has 
been submitted subsequent thereto, indicating continuing 
problems with the service-connected left knee disability.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by him and which part, if any, 
VA will attempt to obtain on his behalf.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected disabilities since 
early 2002.  After securing the necessary 
releases, the RO should obtain copies of 
any treatment records identified.  These 
records should be associated with the 
claims file.  Of particular interest, are 
any records from the Cleveland Clinic 
pertaining to continuing treatment and 
evaluation of the veteran since early 
2002.  

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
determine the current nature and extent 
of his left knee disability and his 
residuals of a fracture of the left index 
finger.  The examiner should review the 
claims folder and indicate in the 
examination report that pertinent records 
contained therein have been reviewed.  
All indicated studies should be 
performed.  The examiner should opine as 
to the impact the service-connected left 
knee disability and residuals of a 
fracture of left index finger have on the 
veteran's ability to obtain or maintain 
some form of gainful employment.  The 
examiner is also to address the impact of 
functional loss resulting from the 
disabilities in question, to include 
pain, weakness, and atrophy.  

4.  The veteran should also be accorded 
an examination by a physician with 
knowledge of headaches to determine the 
current nature and extent of impairment 
attributable to the residuals of an 
injury above the left eye with scarring 
of the eyebrow and post-traumatic 
headaches.  The impact of this disability 
on the veteran's ability to obtain and 
maintain some form of gainful employment 
should be addressed. 

5.  The veteran should be asked to 
complete an updated application for 
increased compensation based on 
unemployability (VA Form 21-8940).  He 
should specifically indicate whether he 
has tried to obtain any type of 
employment since he reportedly became too 
disabled to work in 1988.  

6.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




